Holmes, J.,
concurring. The General Assembly has specifically defined “motor vehicle” in R.C. 4501.01(B) for purposes of uninsured/underinsured motorist coverage. The General Assembly has also set forth exceptions from the definition of a “motor vehicle.” Motorcycles have not been so excepted. As noted by the majority, the common-law determinations of our state courts, including an opinion rendered by the author of this concurrence, have concluded that a motorcycle constitutes a “motor vehicle” for the purposes of uninsured motorist coverage.
Whether or not it is against public policy to issue policies specifically exempting motorcycles should be determined from a construction of the language of the Act. Based upon the definition of “motor vehicle,” and the more telling fact that motorcycles have not been excepted from such definition whereas motor bikes have been so excepted, I conclude that the public policy has been stated on this matter, and that uninsured/underinsured motorist coverage must be offered.
*48However, there is an element of personal choice and contractual arrangement that may be carried out within the context of this public policy determination. The insurance company offering uninsured coverage for a motorcycle may accordingly set the premiums, and the policy purchaser may opt to refuse to purchase such coverage; such is a matter of contract between the parties.
However, as stated by the majority here, the coverage must be offered, and the exception of motorcycles from coverage by the insurance company would run counter to the public policy as expressed by the General Assembly in the definition of “motor vehicle” within the Act.
There reasonably may be shown to be a marked difference in the accident rate and injuries to motorcyclists, and therefore a much greater exposure to losses by insuring companies, and based upon any such data presented to it, the General Assembly may well see fit to expressly except motorcycles from uninsured/underinsured coverage.
Accordingly, I concur in the opinion of the majority.